FILED
                             NOT FOR PUBLICATION                            MAY 19 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10287

                Plaintiff - Appellee,            D.C. No. 3:14-cr-08044-JAT

 v.
                                                 MEMORANDUM*
ALEJANDRO RAMIREZ-MATIAS,
a.k.a. Cristino Solis Martinez, a.k.a.
Alejandro Ramirez,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                     Ronald S.W. Lew, District Judge, Presiding**

                              Submitted May 13, 2015***

Before:         LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Alejandro Ramirez-Matias appeals from the district court’s judgment and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Ronald S.W. Lew, Senior United States District Judge
for the Central District of California, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenges his guilty-plea conviction and 46-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Ramirez-Matias’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Ramirez-Matias the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Ramirez-Matias waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    14-10287